134 F.3d 381
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ram Tej WANEY, Defendant-Appellant.
No. 97-30124.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 15, 1998.

Before:  BROWNING, KLEINFELD and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Ram Tej Waney appeals from his guilty plea conviction and sentence for bank fraud, in violation of 18 U.S.C. § 1344, and money laundering, in violation of 18 U.S.C. § 1957 and 2.  Counsel has filed a motion pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no arguable issues for review, and seeking to withdraw as counsel of record.  In his pro se supplemental brief, Waney contends that his counsel was ineffective in advising him to plead guilty and in calculating his sentence.


3
Based on our independent review of the record, we conclude that there are not arguable issues for review on direct appeal.  Because of the limitations of the record on direct appeal, Waney's claim of ineffective assistance of counsel is more appropriately raised in a motion pursuant to 28 U.S.C. § 2255.  See United States v. Pope, 841 F.2d 954, 958 (9th Cir.1988).  Accordingly, Waney's attorney's motion to withdraw is granted and the judgment is


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3